Case 1:20-cv-02316-CMA-NYW Document 27 Filed 04/15/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF COLORADO

   MUTAZ MUHAMMAD SAID,

        Plaintiff,                                  Case No. 1:20-cv-02316

   v.

   UNITED STATES DEPARTMENT OF
   HOMELAND SECURITY, et al.

        Defendants.



                        NOTICE OF VOLUNTARY DISMISSAL
             PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)

            Since the filing of this lawsuit, Defendants have finally adjudicated the long-pending

  application of the Plaintiff Mutaz Muhammad Said. As such, the present lawsuit is now moot.

            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Mutaz Muhammad Said hereby

  voluntarily dismisses the instant action with prejudice. Each side to bear their own fees and

  costs.



                                                                       /s/ James O. Hacking, III
                                                           James O. Hacking, III, MO Bar # 46728
                                                                      Hacking Law Practice, LLC
                                                                 10900 Manchester Rd., Suite 203
                                                                             St. Louis, MO 63122
                                                                            Phone: 314.961-8200
                                                                               Fax: 314.961.8201
                                                             Email: jim@hackinglawpractice.com

                                                                ATTORNEYS FOR PLAINTIFF
Case 1:20-cv-02316-CMA-NYW Document 27 Filed 04/15/21 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 15, 2021, the foregoing Notice of Voluntary Dismissal was

  filed electronically with the Clerk of the Court to be served by operation of the Court’s electronic

  filing system.



                                                /s/ James. O. Hacking, III
                                                James O. Hacking, III, MO Bar # 46728
                                                Hacking Law Practice, LLC
